DETAILED ACTION
This is an Office action based on application number 15/766,896 filed 9 April 2018, which is a national stage entry of PCT/JP2017/041673 filed 20 November 2017, which claims priority to JP 2016-226288 filed 21 November 2016. Claims 1, 3-4, and 6-14 are pending.
Amendments to the claims, filed 27 April 2022, have been entered into the above-identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 April 2022 has been entered.

Withdrawn Rejections
The prior art rejections, made of record in the previous Office action, have been withdrawn due to Applicant’s amendment in the response filed 27 April 2022.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 3-4, and 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sugo (WIPO International Publication No. WO 2014/178252 A1 with citations taken from the provided machine translation) (Sugo) in view of Furuta et al. (WIPO International Publication No. WO 2014/192886 A1 with citations taken from English language equivalent US Patent Application Publication No. US 2016/0152872 A1) (Furuta) and Kanno et al. (WIPO International Publication No. WO 2015/163115 A1 with citations taken from English language equivalent US Patent Application Publication No. US 2017/0043566 A1) (Kanno).

Reference is made to FIG. 1 of Sugo, reproduced below:

    PNG
    media_image1.png
    260
    512
    media_image1.png
    Greyscale

Regarding instant claim 1:
	Sugo discloses a dicing tape comprising <11> formed by laminating an adhesive layer <2> on a base material <1> (paragraph [0022]).
	Sugo further discloses that the thickness of the base material <1> is not particularly limited, but is generally about 5 to 200 µm (paragraph [0061]).
	Sugo further discloses that the thickness of the adhesive layer <2> is not particularly limited, and it is preferably that the thickness of the adhesive layer <2> is about 1 to 50 µm (paragraph [0082]).
	Sugo further discloses that the adhesive layer <2> is formed of a pressure-sensitive adhesive (paragraph [0062]).
	Given the thickness ranges of both the pressure-sensitive adhesive layer and the substrate layer disclosed by Sugo, a ratio range of substrate thickness to adhesive thickness is encompassed by the scope of Sugo that overlaps the range recited by the instant claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Sugo further discloses that an additive such as a conventionally known tackifier may be added to the pressure-sensitive adhesive (paragraph [0067]). Such as disclosure is construed to encompass a pressure-sensitive adhesive comprising one or less tackifier.
	Sugo does not explicitly disclose the specific relationship between the elastic modulus of the pressure-sensitive adhesive sheet and a thickness of the support substrate. Further, Sugo does not explicitly disclose that the pressure-sensitive adhesive layer has a strength N2 under certain conditions, a strength N1 under certain conditions, and a ratio N2/N1 of greater than 20.
	However, Furuta discloses a pressure-sensitive adhesive sheet comprising a pressure-sensitive adhesive layer and a non-adhesive layer (substrate) (paragraph [0024]).
	Furuta further discloses that the pressure-sensitive adhesive sheet has an elastic modulus of 0.5 to 2000 MPa because those pressure-sensitive adhesive sheets having an elastic modulus within this range have more excellent resistance to wrinkling upon application (paragraph [0151]).
	Given the thickness range of the substrate layer disclosed by Sugo and the range of elastic modulus disclosed by Furuta, there exists a range of the relationship between elastic modulus and thickness of the support base that overlaps the range of the instant claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	An example of the relationship between elastic modulus and thickness of the support base encompassed by the scope of Sugo in view of Furuta is provided below (note 1 Pa = 1 N/m2):
(2,000,000,000 N/m2)(1 m2/1,000,000 mm2) = 2,000 N/mm2
(2,000 N/mm2)(0.2 mm)3 = 16 [N·mm]
	Further, Kanno discloses a pressure-sensitive adhesive sheet that overcomes the problems of using a pressure-sensitive adhesive sheet that has an initially large adhesive force, i.e., both the elimination bubbles between the adhesive and an adherend and correction of misalignment becomes difficult especially when the adherend is brittle and may be damaged if the adhesive sheet is removed (paragraphs [0009-0011]).
	Kanno discloses that such an pressure-sensitive adhesive has an adhesive force N1, occurring after the pressure-sensitive adhesive layer is attached to a stainless steel plate (430 BA plate) is left at 23ºC for 10 seconds, and an adhesive force N2, occurring after the pressure-sensitive adhesive force N2, occurring after the pressure-sensitive adhesive layer is attached to a stainless steel plate (430 BA plate) and is aged at 80ºC for 5 minutes (paragraph [0011]). Table 3 discloses examples of both N1 and N2, as well as an adhesive force occurring after the pressure-sensitive adhesive sheet is attached to a stainless steel plate (430 BA plate) and is left at 23ºC for 5 minutes. Example 1, for example, has an N2 value of 7.8 N/20 mm and an adhesive force of 0.13 N/20 mm occurring after the pressure-sensitive adhesive sheet is attached to a stainless steel plate (430 BA plate) and is left at 23ºC for 5 minutes, wherein the ratio between these values is 60.
	Further, as cited above, Kanno discloses examples wherein the value N2 is greater than 5.0 N/20 mm (e.g., 7.8 N/20 mm of Example) and values of adhesive force occurring after the pressure-sensitive adhesive sheet is attached to a stainless steel plate (430 BA plate) and is left at 23ºC for 5 minutes of less than 1.0 N/20 mm (e.g., 0.13 N/20 mm).
	More broadly, Kanno discloses that the value N2 is 3.0 [N/20 mm] or more because a pressure-sensitive adhesive having an adhesive force of less than 3.0 [N/20 mm] N2, occurring after aging, results in an adherend that is not firmly fixed (paragraph [0113]). While this range includes the range recited by the claim, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.” See MPEP §2144.05.
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to formulate the pressure-sensitive adhesive sheet of Sugo such that it attains the storage modulus prescribed by Furuta in order to obtain the relationship between the substrate thickness and elastic modulus of the claim. The motivation for doing so would have been that those pressure-sensitive adhesive sheets having an elastic modulus within this range have more excellent resistance to wrinkling upon application. Further, it would have been obvious to further formulate the adhesive of Sugo such that it has the pressure-sensitive adhesive values under specific conditions as prescribed by Kanno. The motivation would have been to produce a pressure-sensitive adhesive sheet having low initial adhesive strength such that bubble elimination and misalignment correction can occur without damaging an adherend surface.
	Therefore, it would have been obvious to combine Furuta and Kanno with Sugo to obtain the invention as specified by the instant claim.

Regarding instant claim 3, Kanno further discloses the pressure-sensitive adhesive has an adhesive force N1, occurring after the pressure-sensitive adhesive layer is attached to a stainless steel plate (430 BA plate) is left at 23ºC for 10 seconds, of 1.0 N/20 mm or less (paragraph [0111]). Furuta further discloses that the pressure-sensitive adhesive sheet has a property that the adhesive force increases over time, which is  demonstrated by an adhesive value occurring after then sheet is left at room temperature for 30 minutes (paragraph [0110]). Therefore, given the disclosure of an N1 value of 1.0 N/20 mm, and knowledge that the adhesive force increases after a period of time (i.e., after 30 minutes), it would be apparent to one of ordinary skill the Kanno encompasses an embodiment wherein the adhesive force after 30 minutes at 23ºC overlaps or includes the range recited by the instant claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

Regarding instant claim 4, Furuta further discloses that the pressure-sensitive adhesive sheet has an elastic modulus of 0.5 to 2000 MPa because those pressure-sensitive adhesive sheets having an elastic modulus within this range have more excellent resistance to wrinkling upon application (paragraph [0151]). It is noted that the claimed range overlaps the range disclosed by Furuta; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

Regarding instant claim 6, Sugo does not explicitly disclose that the pressure-sensitive adhesive contains a pressure-sensitive adhesive strength rise retarder.
	However, Kanno discloses a pressure-sensitive adhesive layer comprising a polymer (A) and a polymer (B) having a polyorganosiloxane backbone (paragraph [0018]). Kanno further discloses that the polymer (B) having the polyorganosiloxane backbone-containing monomer enables the adhesive to exhibit easy peelability at the beginning of attachment (paragraph [0058]).
	At page 3, paragraph [0011] of Applicant’s original disclosure, Applicant discloses that the adhesive strength rise retarder reduces the initial adhesive strength N1, and examples of the adhesive strength rise retarder includes polymers having a monomer unit derived from a monomer having a polyorganosiloxane skeleton. Therefore, the polymer (B) having the polyorganosiloxane backbone-containing monomer, which enables the adhesive to exhibit easy peelability at the beginning of attachment of Kanno is construed to be an adhesive strength rise retarder, as required by the claims.
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to include, further, the polymer (B) having the polyorganosiloxane backbone-containing monomer of Kanno in to the pressure-sensitive adhesive of Sugo. The motivation for doing so would have been to decrease the initial adhesive strength of the adhesive to allow the desired peelability at the beginning of attachment.

Regarding instant claim 7, Sugo does not explicitly disclose the pressure-sensitive adhesive layer contains a specific siloxane structure-containing polymer Ps.
	However, Kanno discloses a pressure-sensitive adhesive layer comprising a polymer (A) and a polymer (B) having a polyorganosiloxane backbone (paragraph [0018]). Kanno further discloses that the polymer (B) having the polyorganosiloxane backbone-containing monomer enables the adhesive to exhibit easy peelability at the beginning of attachment (paragraph [0058]). Kanno further discloses that the polymer (B) further contains monomers (B2) (paragraph [0057]), wherein examples of the monomer (B2) include (meth)acrylic monomers (paragraph [0068]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to include, further, the polymer (B) having the polyorganosiloxane backbone-containing monomer and the (meth)acrylic monomer of Kanno in to the pressure-sensitive adhesive of Sugo. The motivation for doing so would have been to decrease the initial adhesive strength of the adhesive to allow the desired peelability at the beginning of attachment.

Regarding instant claim 8, Kanno further discloses that the weight average molecular weight of the polymer (B) is 10,000 or more but less than 50,000 (paragraph [0077]).

Regarding instant claim 9, Sugo further discloses that the adhesive layer <2> comprises an acrylic pressure-sensitive adhesive.
	Sugo does not explicitly disclose the glass transition temperature of the acrylic pressure-sensitive adhesive.
	However, Kanno discloses a pressure-sensitive adhesive comprising 100 parts by mass of a polymer (A) selected from an acrylic polymer (Claim 6), wherein the acrylic polymer has a glass transition temperature lower than 0ºC, the flow properties of the polymer are optimized and allows the adhesive force of the pressure-sensitive adhesive to increase over time (paragraph [0025-0026])
	Further, Kanno the pressure-sensitive adhesive comprises a polymer (B) having a polyorganosiloxane backbone, as cited in the rejection of claim 7, in an amount of 0.1 to 20 parts by mass (Claim 5); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to ensure that the acrylic polymer in the pressure-sensitive adhesive has a glass transition temperature lower than 0ºC. The motivation for doing so would have been to optimize the flow properties of the pressure-sensitive adhesive such that the adhesive force of the adhesive adequately increases over time.

Regarding instant claim 10:
	Sugo further discloses that the thickness of the base material <1> is not particularly limited, but is generally about 5 to 200 µm (paragraph [0061]).
	Sugo further discloses that the thickness of the adhesive layer <2> is not particularly limited, and it is preferably that the thickness of the adhesive layer <2> is about 1 to 50 µm (paragraph [0082]).
	Given the thickness ranges of both the pressure-sensitive adhesive layer and the substrate layer disclosed by Sugo, a ratio range of substrate thickness to adhesive thickness is encompassed by the scope of Sugo that overlaps the range recited by the instant claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

Regarding instant claim 11, Kanno discloses that the value N2 is 3.0 [N/20 mm] or more because a pressure-sensitive adhesive having an adhesive force of less than 3.0 [N/20 mm] N2, occurring after aging, results in an adherend that is not firmly fixed (paragraph [0113]). While this range includes the range recited by the claim, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness.

Regarding instant claim 12:
	Sugo discloses a dicing tape comprising <11> formed by laminating an adhesive layer <2> on a base material <1> (paragraph [0022]).
	Sugo further discloses that the thickness of the base material <1> is not particularly limited, but is generally about 5 to 200 µm (paragraph [0061]).
	Sugo further discloses that the thickness of the adhesive layer <2> is not particularly limited, and it is preferably that the thickness of the adhesive layer <2> is about 1 to 50 µm (paragraph [0082]).
	Sugo further discloses that the adhesive layer <2> is formed of a pressure-sensitive adhesive (paragraph [0062]).
	Given the thickness ranges of both the pressure-sensitive adhesive layer and the substrate layer disclosed by Sugo, a ratio range of substrate thickness to adhesive thickness is encompassed by the scope of Sugo that overlaps the range recited by the instant claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Sugo further discloses that an additive such as a conventionally known tackifier may be added to the pressure-sensitive adhesive (paragraph [0067]). Such as disclosure is construed to encompass a pressure-sensitive adhesive comprising one or less tackifier.
	Sugo does not explicitly disclose the specific relationship between the elastic modulus of the pressure-sensitive adhesive sheet and a thickness of the support substrate. Further, Sugo does not explicitly disclose that the pressure-sensitive adhesive layer has a strength N2 under certain conditions, a strength N1 under certain conditions, and a ratio N2/N1 of greater than 20. Further, Sugo does not explicitly disclose the glass transition temperature of the acrylic pressure-sensitive adhesive. Further, Sugo does not explicitly disclose the pressure-sensitive adhesive layer contains a specific siloxane structure-containing polymer Ps.
	However, Furuta discloses a pressure-sensitive adhesive sheet comprising a pressure-sensitive adhesive layer and a non-adhesive layer (substrate) (paragraph [0024]).
	Furuta further discloses that the pressure-sensitive adhesive sheet has an elastic modulus of 0.5 to 2000 MPa because those pressure-sensitive adhesive sheets having an elastic modulus within this range have more excellent resistance to wrinkling upon application (paragraph [0151]).
	Given the thickness range of the substrate layer disclosed by Sugo and the range of elastic modulus disclosed by Furuta, there exists a range of the relationship between elastic modulus and thickness of the support base that overlaps the range of the instant claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	An example of the relationship between elastic modulus and thickness of the support base encompassed by the scope of Sugo in view of Furuta is provided below (note 1 Pa = 1 N/m2):
(2,000,000,000 N/m2)(1 m2/1,000,000 mm2) = 2,000 N/mm2
(2,000 N/mm2)(0.2 mm)3 = 16 [N·mm]
	Further, Kanno discloses a pressure-sensitive adhesive sheet that overcomes the problems of using a pressure-sensitive adhesive sheet that has an initially large adhesive force, i.e., both the elimination bubbles between the adhesive and an adherend and correction of misalignment becomes difficult especially when the adherend is brittle and may be damaged if the adhesive sheet is removed (paragraphs [0009-0011]).
	Kanno discloses that such an pressure-sensitive adhesive has an adhesive force N1, occurring after the pressure-sensitive adhesive layer is attached to a stainless steel plate (430 BA plate) is left at 23ºC for 10 seconds, and an adhesive force N2, occurring after the pressure-sensitive adhesive force N2, occurring after the pressure-sensitive adhesive layer is attached to a stainless steel plate (430 BA plate) and is aged at 80ºC for 5 minutes (paragraph [0011]). Table 3 discloses examples of both N1 and N2, as well as an adhesive force occurring after the pressure-sensitive adhesive sheet is attached to a stainless steel plate (430 BA plate) and is left at 23ºC for 5 minutes. Example 1, for example, has an N2 value of 7.8 N/20 mm and an adhesive force of 0.13 N/20 mm occurring after the pressure-sensitive adhesive sheet is attached to a stainless steel plate (430 BA plate) and is left at 23ºC for 5 minutes, wherein the ratio between these values is 60.
	Further, as cited above, Kanno discloses examples wherein the value N2 is greater than 5.0 N/20 mm (e.g., 7.8 N/20 mm of Example) and values of adhesive force occurring after the pressure-sensitive adhesive sheet is attached to a stainless steel plate (430 BA plate) and is left at 23ºC for 5 minutes of less than 1.0 N/20 mm (e.g., 0.13 N/20 mm).
	More broadly, Kanno discloses that the value N2 is 3.0 [N/20 mm] or more because a pressure-sensitive adhesive having an adhesive force of less than 3.0 [N/20 mm] N2, occurring after aging, results in an adherend that is not firmly fixed (paragraph [0113]). While this range includes the range recited by the claim, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.” See MPEP §2144.05.
	Kanno discloses a pressure-sensitive adhesive comprising 100 parts by mass of a polymer (A) selected from an acrylic polymer (Claim 6), wherein the acrylic polymer has a glass transition temperature lower than 0ºC, the flow properties of the polymer are optimized and allows the adhesive force of the pressure-sensitive adhesive to increase over time (paragraph [0025-0026])
	Further, Kanno the pressure-sensitive adhesive comprises a polymer (B) having a polyorganosiloxane backbone, in an amount of 0.1 to 20 parts by mass (Claim 5); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Kanno further discloses that the polymer (B) having the polyorganosiloxane backbone-containing monomer enables the adhesive to exhibit easy peelability at the beginning of attachment (paragraph [0058]). Kanno further discloses that the polymer (B) is a copolymer containing the monomer having the polyorganosiloxane backbone and a (meth)acrylic acid ester monomer (paragraph [0072]). Said (meth)acrylic acid ester monomer is selected from (meth)acrylic acid methyl, (meth)acrylic acid butyl, and (meth)acrylic acid-2-ethylhexyl (paragraph [0073]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to formulate the pressure-sensitive adhesive sheet of Sugo such that it attains the storage modulus prescribed by Furuta in order to obtain the relationship between the substrate thickness and elastic modulus of the claim. The motivation for doing so would have been that those pressure-sensitive adhesive sheets having an elastic modulus within this range have more excellent resistance to wrinkling upon application.
	Further, it would have been obvious to further formulate the adhesive of Sugo such that it has the pressure-sensitive adhesive values under specific conditions as prescribed by Kanno. The motivation would have been to produce a pressure-sensitive adhesive sheet having low initial adhesive strength such that bubble elimination and misalignment correction can occur without damaging an adherend surface.
	Further, it would have been obvious to ensure that the acrylic polymer in the pressure-sensitive adhesive has a glass transition temperature lower than 0ºC. The motivation for doing so would have been to optimize the flow properties of the pressure-sensitive adhesive such that the adhesive force of the adhesive adequately increases over time.
	. Further, it would have been obvious to include the polymer (B) having the polyorganosiloxane backbone-containing monomer and the (meth)acrylic monomer of Kanno in to the pressure-sensitive adhesive of Sugo. The motivation for doing so would have been to decrease the initial adhesive strength of the adhesive to allow the desired peelability at the beginning of attachment.
	Therefore, it would have been obvious to combine Furuta and Kanno with Sugo to obtain the invention as specified by the instant claim.

Regarding instant claim 13:
	Sugo further discloses that the thickness of the base material <1> is not particularly limited, but is generally about 5 to 200 µm (paragraph [0061]).
	Sugo further discloses that the thickness of the adhesive layer <2> is not particularly limited, and it is preferably that the thickness of the adhesive layer <2> is about 1 to 50 µm (paragraph [0082]).
	Given the thickness ranges of both the pressure-sensitive adhesive layer and the substrate layer disclosed by Sugo, a ratio range of substrate thickness to adhesive thickness is encompassed by the scope of Sugo that overlaps the range recited by the instant claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

Regarding instant claim 14, Kanno discloses that the value N2 is 3.0 [N/20 mm] or more because a pressure-sensitive adhesive having an adhesive force of less than 3.0 [N/20 mm] N2, occurring after aging, results in an adherend that is not firmly fixed (paragraph [0113]). While this range includes the range recited by the claim, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness.

Answers to Applicant’s Arguments
In response to Applicant’s arguments, the grounds of rejection are withdrawn and replaced by new grounds of rejection necessitated by Applicant’s amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664. The examiner can normally be reached M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



							/Scott R. Walshon/                                                                            Primary Examiner, Art Unit 1759                                                                                                                            

/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        05/19/2022